DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status
Acknowledgment is made of the response filed on12/23/2021. Claims 16-23, 26-29, and 32-45 are currently pending.  

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 12/23/2021, with respect to the 35 U.S.C. 103 rejections over Narimatsu (US PGPub 2004/0004297) and Deckers et al. (US PGPub 2012/0133938, Deckers hereinafter) have been fully considered and are persuasive. The rejections have been withdrawn. 


Allowable Subject Matter
Claims 16-23, 26-29, and 32-45 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 16 and 26, the prior art of record, either alone or in combination, fails to teach or render obvious determining a relative shift of a first mark with respect to a second mark, wherein a substrate has the first mark and the second 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Regarding claims 27 and 41, the prior art of record, either alone or in combination, fails to teach or render obvious determining a position of a first mark, wherein a substrate has the first mark on a first layer of the substrate and a second mark on a second layer of the substrate, wherein the second mark has multiple first portions and multiple second portions, wherein the first and second portions are interlaced, wherein at least one first portion and at least one second portion are exposed together in a same exposure in the second layer; determining a relative shift of the at least one first portion with respect to the at least one second portion, wherein the relative shift is determined from measurement of the at least one first portion and the at least one second portion while in resist. These limitations in combination with the other limitations of claims 27 and 41 render the claims non-obvious over the prior art of record.
Narimatsu (US PGPub 2004/0004297) discloses a method comprising: determining a relative shift of a first mark with respect to a second mark (paras. [0052]-
Although Deckers et al. (US PGPub 2012/0133938, Deckers hereinafter) discloses wherein the first mark has multiple first portions and the second mark has multiple second portions, wherein the first portions and the second portions are interlaced, wherein the first mark is different from the second mark, wherein the first mark and the second mark are exposed together in a same exposure in the one layer (Fig. 5, paras. [0060]-[0063], finer bars 322 are interlaced with larger bars 320. The bars 322 and 320 are formed in the same layer), as argued by Applicant on pages 8-11 of  filed 12/23/2021, it would not have been obvious to have modified Narimatsu with the teachings of Deckers as the mark 310 of Deckers is used to measure CDs (para. [0060]) and as finer bars 322 are formed with dimensions similar to those of product feature dimensions and are used to form a beat signal (paras. [0060], [0063]). One of ordinary skill in the art would not have found it obvious to have arranged the mark design as taught by Deckers as the design of the marks in the method as taught by Narimatsu since the finer bars in Deckers are not observable by the measurement system as required by the claim language “determining a relative shift of a first mark and a second mark” or “determining a relative shift of the at least one first portion with respect to the at least one second portion.” Applicant’s arguments have been fully considered and are persuasive. The rejection over Narimatsu in view of Deckers has been withdrawn.
DiBiase (US Patent No. 7,408,642) discloses a method comprising: determining a position of a first mark (Figs. 3-8, col. 7, lines 25-38, col. 8, lines 27-58, col. 11, lines 16-35, the overlay or metrology tool measures the position of the combined mark 100) wherein a substrate has the first mark on a first layer of the substrate and a second mark on a second layer of the substrate and the second mark comprises at least one first portion and at least one second portion, wherein the at least one first portion and at least one second portion are exposed together in a same exposure in the second layer (Figs. 3, 6-8, col. 4, lines 63-67, col. 5, lines 1-5, col. 6, lines 45-67, a combined target 100A is formed in a first layer of a device and includes ring structure 102 and grating mark 130A formed from periodic structures 132B, 132C, 132E, 134H, and a second, complementary target 100B is formed in a second layer and comprises ring mark 104 
Abdulhalim et al. (US PGPub 2005/0157297) discloses interlaced grating lines (Fig. 5, paras. [0039]-[0040]), but Abdulhalim does not teach or render obvious determining a relative shift of a first mark with respect to a second mark, wherein a substrate has the first mark and the second mark on one layer of the substrate, wherein the first mark has multiple first portions and the second mark has multiple second portions, wherein the first portions and the second portions are interlaced or wherein the second mark has multiple first portions and multiple second portions, wherein the first and second portions are interlaced, wherein at least one first portion and at least one second portion are exposed together in a same exposure in the second layer; and determining a relative shift of the at least one first portion with respect to the at least one second portion, wherein the relative shift is determined from measurement of the at least one first portion and the at least one second portion while in resist since the relative shift determined by Abdulhalim is the misregistration between the first periodic structure 13 in first layer 31 and the second periodic structure 15 in second layer 33 (Figs. 4-5, paras. [0039]-[0040]). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882